DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a method for removing deposits in a mass spectrometer ion source housing comprising: delivering a liquid from a liquid source to a surface within the ion source housing; and activating an ultrasonic transducer embedded within the surface to ultrasonically remove the deposit. 
Due to their dependency, claims 2-7 are necessarily allowable.
Regarding independent claim 8, the prior art of record neither shows nor suggest a liquid based ion source housing of a mass spectrometer, comprising: a liquid-based ion source including a needle for delivery of a liquid; a nebulizer gas conduit to provide a nebulizer gas; and a heater; and  14Atty. Docket No. TP20699US1-NAT a sweep cone including an imbedded ultrasonic transducer.
Due to their dependency, claims 9-14 are necessarily allowable.
Regarding independent claim 15, the prior art of record neither shows nor suggest a liquid based ion source housing of a mass spectrometer, comprising: a liquid-based ion source including a needle for delivery of a liquid; a nebulizer gas conduit to provide a nebulizer gas; and a heater; a sweep cone; and a sweep cone shield including an imbedded ultrasonic transducer.
Due to their dependency, claims 16-21 are necessarily allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879